Title: From John Adams to Elbridge Gerry, 16 June 1781
From: Adams, John
To: Gerry, Elbridge



Dear sir
Amsterdam June 16. 1781

Mr. Le Roy the Bearer of this, is a young American educated in Amsterdam where he has good Connections. He wants mercantile Connections in America.

I wish he could give you hopes of any usefull Connections between our Country and this. If he can, it is more than I am able to do.
The armed Neutrality turns out little better than a Bubble. But as We have little to hope from it, We have nothing to fear. France has settled every Thing this Year, better than ever, and much to the satisfaction of America as I hope and believe. But you must not entertain the most distant Idea of Peace while there is one British soldier alive and at Liberty in America. I am my dear sir your Frd.

J. Adams

